PER CURIAM:
The claimant seeks compensation for items of personal property which were lost or stolen while the claimant was in custody of the State Penitentiary at Mt. Olive.
The claimant states that several items of personal property, including a watch, family pictures and legal materials were taken from him over the course of several months in 1997. The claimant testified that the property disappeared on various occasions when he was out of his cell, or had been transferred to medical facilities for treatment and observation. It should be noted that voluntary acts of the claimant were the cause of his absence from the cell.
It was the respondent’s position that it was unaware of the missing items and that it has no obligation to the claimant to pay for lost property. The Court, after review of the evidence, *112is of the opinion that there is insufficient evidence upon which to justify an award. It is unclear why or how the items were lost and there is insufficient evidence of negligent conduct on the part of the respondent sufficient to warrant an award. There is substantial evidence that the conduct of the claimant contributed to his loss, if any.
Claim disallowed.